Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 1 of 21

EXHIBIT A
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 2 of 21

 

 

ry eka STORIES VIC TIMG fag CONTACT
t

ABOUT

Hey there! We're acollective of people
who have been harassed, plagiarized,
humiliated, and abused — sexually,
emotionally, and physically — by

Jacob Appelbaum. Jake enjoys
manipulating people through his built-up
social Capital, influence, and power, in
order to get what he wants

 

  
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 3 of 21

 

STORIES

RIVER @ FOREST@

FA

 

DANIEL @

 

PHOENIX Q

    

ALICE Q BRIAR Q

tik

 
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19

VICTIMS

COMMUNITIES
Jacob has embedded himself
within several communities:

Privacy and anonymity,
infosec, journalistic, and

HAVE A PARTNER?
if you spurn Jake or attempt
to stand up to him, he'll go
after the people you care
about the most next, doing

academic. While framing aul tops ee eee Rae aa 1k

himself as a community and harm them
builder, he has repetitively
sought out new and would-be
new members to these
communities, and taken
Pee lait lke) ede ie ca tial 6]
ae ee eee)

ese atm els

FAQ

 

WHO MADE THIS SITE?

Page 4 of 21

RESEARCH
Jake is known to do whatever
hee) BB tee te cote ee I
the work, but have his name
listed first on the paper
“because the names should be
alphabetically sorted." He's
also quite happy to do the
same with code, projects,
Flgite (mar ltteer C8)
Teese Rite ake ee sui
emote

 

The site was made by a smail group af people of different genders, who are tired of Jake victimizing and

harassing our friends in the infosec and inter net freedom communities. Some of us have personal stories of
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 5 of 21

heing abused by Jake and same dont We have heard lots of complaints about hw belraven: over the years,
and have experienced it first hand, We want it to stop.

WHY DID YOU MAKE THE SITE?

We made the site because we wanted other ocopiec to be aware of how Jake behaves. There has beena
wher network for years, but t doesnt reach everyone and even if it could apen secrets do nat protect
people We didnt want anyone to be victimized by Jake just because they hadn't been warned about him.
Making a publi sites Die beet way bo moke sure that everybody es aware of the storm: albaut han

MAKING A SITE LIKE THIS SEEMS AWFUL, WHY DIDN'T YOU TRY OTHER
WAYS TO RESOLVE THE PROBLEMS YOU WERE HAVING?

People have tied lots af things. including speaking directly with Jake andl asking ning te stop. People have
talked about his behavior inside the infosec and internet freedom communities for years. and have tried many
strategies for making it hardes for hin te vit Gnize people. People have complained inside toe Tor Propect and
heen dismissed [until now, of course). Jake's behavior has heen an open secret. in some circles for years He
has ctill kept doing the same things

AFTER JAKE RESIGNED FROM THE TOR PROJECT, WHY DID YOU MAKE
THIS SITE ANYWAY?

Winen sexual predators are kicked out of one community, they often move on ta some other community
where they du the same thing. Silence lets them do that. We didn't want him to be able ta move toa different
COMMUnIry and do the same tang ro people there

WHAT IS THE GOAL OF THE SITE?

It is tainty awareness. We want people to know how Jake behaves so they can protect themselves: avoid
being alone with him. be an guard against attempts he might make ta manipulate them, avoid drinking or
taking drugs with him, and warn friends who seem vulnerable

Also. we hape that this site will prompt groups and organizations to think twice about any involvement they
have with him. Maybe it is not 3 great ides for tim to be part of ther communities. Maybe they shouldnt
inwite him to speak at of attend their conferences. Maybe they don’t want ta he assoriated with a persan who
is accused of the behaviors detailed on this site.

| AM SURPRISED BY THESE ALLEGATIONS AND FIND THEM HARD TO
BELIEVE. WHY SHOULD | BELIEVE YOU?

We know that lor some peuple it will be hard to believe these allegations, especially because for along time
jake has. presented himseif as a sex positive, consent-aware feminist, But that daesn't mean anything tt's
pretty common for sexual predators to pretend to be feminists. And it's very common for them to get
involved with activist Or cor mainstem groups. If you're a sexual predator. what better cover story fs there
than “the FBI is making shit up about me." Meanwhile you know that the people you have victimized are
untikely fe try to get help from the police. because they don't trust ther. Furthermore, just because you
haven't had any bad interactions with Jake doesn't negate the experiences of others; it is commen for people
with predatory behaviors to present ome face to some. another face to others. Ask yourself how likely you are
personally fo have been victiinized by Jake compared with othe people

And these alicgations are not being made by random stranaers. tt should be pretty obvious that we are all
deeply wvolved in this community and know Jake weil Probably better than you da

| FIND IT HARD TO BELIEVE ANY ANONYMOUS ALLEGATIONS. WHY
WON'T YOU STAND PUBLICLY BEHIND WHAT YOU'RE SAYING?
We are afraid we will he doxked or harassed

Weare oft vid Jeke veil threaten us or falscly smear out reputations. (Fis is what he's done op Che past wher
people confronted him about his behavior}

We don't want to face frivolous lawsuits.
We don't want to spend the rest of aur lives known as the people who stood up to lake Appelbaum

And some of us have been traumatized. imagine publicly describing a humiliating sexual experience to the
entite wor ki. Wouldn't you veant anornyimty, se that duesn't follow your real narnv a ound forever ”

We just want to say what we have to say for the benefit and protection of others, and then move on.

{OMIM TUCCE ADI CRATIONC MICO T TO OCHICWE OE AICE THEY
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 6 of 21

BO SOA CR kt he PRR PRE ERIN LEP DEN ee ef Re te Fhe be eee Pee 7

DON'T CONTAIN THE KINDS OF DETAILS | WOULD FIND PERSUASIVE.
WHY DON'T YOU PUT FACTS ON THE SITE SO PEOPLE LIKE ME CAN
VERIFY YOU'RE TELLING THE TRUTH?

With our own stories. we wanted to be careful to not inciudeidentifying information because we didnt wart
to be doxxedor Harassed Ye dort lave any conti yl over what's submitted by other peoute

| WILL NOT BELIEVE ANY ALLEGATIONS UNTIL THEY ARE PROVEN INA
COURT OF LAW. WHY SHOULD I?

Then you vill never believe these allegations. Sex crimes are underreported to police, especially when the
viclim was éssaulied by someburly she knoves. | itp weyw.davidiisak com/wp

cantent/uplosds/ peli RepeatR apeinUndetertedR anisrs ndf ? Reporting is even less likely thas usual here
because our community docsn't trust the potice. because Jake has more power and influence than many of
the penple he victimized, and also because a nurmtser of the victims were intoxicated when the attacks
happened and would therefore be unlikely to be taken seriously by lave enforcement. Sex crimes are much
less likely than othwer crimes fo resultin casections. especially wm this kind of situation. There are also
jurisdictional issues These incidents took place in several chfferent locations. and often the victim and Jake
hve in different countries

We don't have alot of faith in the legal systeon to handie tis well That's why we ve opted for public
disclosure,

DOESN'T THAT JUST MEAN YOU'RE SETTING YOURSELF UP AS THE
JUDGE AND JURY HERE?

No We ore not locking fom up or restrrting fies freedom in any wey. We don't have any ability to punish han
People wilt read this site and draw their own conclusions based on their awn experiences and beliefs. All we
are coi ts telling our owe stories and providing a space for other people to tell theirs.

| BELIEVE THIS WHOLE THING IS A HONEYPOT OPERATION. CAN YOU
PROVE IT ISN'T?

Nobody can prove thot. and that 1 why at's a convenient explanation for people wha want tc support Jake.
But remember that many of the people making allegations. including people using their real names elsewhere
online, are longstanding members of the infuses and internet freedom communities. 11 would be ludicrous to
think that they are all plants or dupes or compromised

THE PEOPLE WHO MADE THIS SITE SEEM REALLY ANGRY, WHICH
MAKES ME NOT BELIEVE YOU'RE TELLING THE TRUTH. CAN YOU PROVE
TO ME THAT THIS SITE ISN'T JUST SOME KIND OF PERSONAL
VENDETTA AGAINST JAKE?

Yes we are pretty angry. You would be too If these things had happened to you and your friends. The most
logical way to explain aur anger is to assure That what we re saying 16 tre

WHAT DO YOU HOPE HAPPENS TO JAKE?

We hope this site makes it impossible for Jake to victimize more people. We dont want people to hunt him
down or physically harm him jn any way. We hope that he seeks help ands able ta get healthier

| SAW SOME DIFFERENT TWITTER ACCOUNTS CLAIMING TO BE
RESPONSIBLE FOR THIS SITE. IS THAT YOU?

No. Since it is no longer possible to create a Twitter acocunt without a phone nuniber and because we believe
anonymity is important, we opted ta boycott direct Twitter presence for this site We don t have a Twitter
account.

We have seen the accounts you're talking about and they aren't associated with us. We don't know who is
running them, and some of us are disturbed by their incendiary statements and graphics We dont condone
talis for violence or for Jake to self harm

| HAVE A STORY ABOUT SOMETHING TERRIBLE JAKE DID TO ME. HOW
DO} SUBMIT IT TO THE SITE?

You can submit it in the encrypted form or contact us at the email address and PGP key sted here

IF 1} SEND YOU MY STORY, WILL YOU KNOW MY IDENTITY?
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 7 of 21

Heluniess you tellus Please beer In rind that ever mencrypted emails. mefadats lyout cra! uderess.
subjert line and ather identifying information) is nat encrypted We suggest that you use Tar Browser to visit
our site and submit the form. You can downinad lor Browser fromteorproject.org. You will necd to activate
havastcint inardeé: fo use the form

IF |} SEND YOU MY STORY, WILL YOU CHANGE ANYTHING IN IT, OR
PUBLISH iT AS-IS?

We will probably publish your story as is. unless it's necessary ta remove or change any identifying details
andl uness yeni Say someting criminal qr threatening or calling fis wiolemre Vie wont pablish anything if we
know it's untrue, or if it seems very likely to be untrue.

WHY SHOULD ! SUBMIT MY STORY TO YOUR SITE?

To hela warn ather potential victims including by helping to shaw bakes patterns of manipulation ar other
bad behavior. To encourage other people to tell their stories. To lend credence to the star ies already here.

DO YOU HAVE ANY OTHER ADVICE FOR ME, IF | FEEL | HAVE BEEN
VICTIMIZED BY JAKE?

You are not alone You are entitied to feel hawever you fee! You can't need ta ctay sitent and you dont need
toreport. Do whatever fers healthiest to you.

| AM STRUGGLING WITH HOW TO FEEL ABOUT ALL THIS, AND WHAT TO
BELIEVE. DO YOU HAVE ANY RESOURCES YOU CAN DIRECT ME TO?

Hlere are some links you may And helpful.

WHY IS THE SITE PRETENDING TO BE MADE BY JAKE?

Before launch, we had placehoider text for the anitead site desagn whieh we did mot expect to become public.
We never meant ta impersonate Jake or to trick anyone With the afficial text. we have tried to make it clear
that it isn't pretending to be made by Jake himself.

AREN'T YOU AFRAID YOU WILL BE IDENTIFIED AND SUED?

»

2S

HOW DO YOU PERSONALLY FEEL ABOUT JAKE?

We are mad at him for the things he's done to us and lo our friends. We're piszed that he's exploiting people s
concer os about law enforcement and state actors as cover far fis awa behavior We're mad that for so long
he has prevented the Tor community from being as awesome as it otherwise could have been. and that his
presence has meant Ter missed out on inchuding people whe otherwise would have been parl of our
community. We're angry that he convinced many of us that it was safe to he his friend We are angry at people
veho didn’t warn us. We are also mad at people who. for a long time. didn't lake complaints scriously and
dismessed them as ‘drama’

And we feel sarsy for Jake. We knaw he has had a reaily difficult life in many ways, and vee share many of his
betliels about the world, and many of his goals. We don’t want him to hurt himself. and we genuinely hope that
he seeks help and is able to benefit from it But we don't excuse his behaviar. The way he has behaved with
people in our community ts unconscionable and we just can't let it continwe.

HOW DO YOU FEEL ABOUT THE TOR PROJECT?
We wists the Jor Project had acted much earlier. But we are glad they did act. in the end.

We are obviously strong supporters of anopyrnity etd of the Tor Progect's mission, Without then software
and other Internet Freedom and encryption toals. this site and the victim coordination necessary to praduce
it would not have been possible. We hope that the for Project and the for community are able lo heal from
these events and continue doing great work

WHAT DO YOU THINK WILL HAPPEN NEXT?

We exprct that many people will support lake. Some peagle will assume that this is a honeypat operation.
People may make comparisons to Julian Assange. We do not believe thal Jake ts likely to ever face criminal!
cnarges. We know that some people will cay that proves that the star ies here aren ¢ true But we know that
many people understand we are telling the truth. and we believe people will be ssfet because we made this
sie
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 8 of 21

REPORT YOUR STORY

 

iis form uses the NaCl cryptographic Jibrary in order te
ote T the privacy of youl Statements
Upon subm iting a report, a key wall be generated miside your

browser This key will be used to encrypt and authenticate yous

 

ary alert wine

   
 

Your key will be showe to you insid
Where safe. Later if you

vis forminorder tosubmita

    

prove that you're the same p
submitted the original report

Anather way to contact us 6 by ising our email addres: along

with our OD POP k

Sales Cone i

Anywhere, Anytime

Copyrigit © 2016

 
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 9 of 21

SAM

 

Jake and | had some minor romantic interest in each other when he invited me to
his apartment one evening. He told me he wanted to take a bath. and invited me
into his bathroom to hang out with him. | said, okay, but | don't want to take a bath
with you. lsat down on the toilet and started chatting with him, and he
immediately began coercing me to get into his bathtub. | was hungover. possibly
still a little drunk from the night before. and although | wasn’t interested in getting
in, | wasn't so firm in my resolve because of my somewhat compromised state. |
kept saying no, and he kept asking (while chatting about other things). and
eventually | said, okay, I'll keep my underwear and tshirt on and put my legs in the
water. | did that. and he kept asking me to get in all the way. even as | told him |
wasn't interested. He then kind of pulled me into the tub halfway. turned me
around, and started to wash me. | was thinking, what the fuck, get out of this
situation. why are you in this fucking bathtub with this man when you repeatedly
told him no. But anyone with experience of Jake's manipulative powers will know
exactly what | was feeling -- somehow you tell him no. and he convinces you that
what you just said was yes. His nonconsensual washing lasted about a minute or
two before | leaped out of his bathtub and started crying in the corner of his
bathroom. During all this, he kept talking like nothing was happening! Later, he
called me a coward for not wanting to date him. | eventually confronted Jake
about this. plus other behaviors I'd witnessed: he started drunkenly kissing
another person at the bar with no invitation. he started giving another friend a
really aggressive shoulder massage with no invitation, plus a million stories that
I'd heard through backchanneis. Jake kind of apologized and then spent an hour
telling me that the real injustice was that there were people who make up stories

like this about him for political gain, Not, you know, the actual things he'd done,
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 10 of 21

RIVER

 

Jacob Appelbaum is one of the first reasons why | became inspired to work on
open source privacy technology. after hearing him speak years ago. | looked up to
him, because of his passion and single-minded drive. | also wanted to be someone
who would make a difference in protecting our fundamental right to privacy and

anonymity. In short. Jacob was a role model.

 

| didn’t know until very recently that nonconsensual sex. by a friend. is rape. It is
for this reason that | am writing this account.

When | became romantically involved with Jacob. I clearly told him that | wasn't
interested in group sex. or having sex in front of other people. | told him this more
than once, and clearly stated that if we were going to be intimate. i wanted it to be

with him in a private setting. He tried hard to convince me otherwise. but | just
brushed it off.

One night. he invited me to his apartment to party with him and several of his
friends. | went. not thinking twice that anything further would happen. We were
all watching a movie and laying on the couch. | was intoxicated and not thinking
clearly, and it took me a long time to realize that Jacob was going down on me. in
the living room. in front of everyone. | told him that | didn’t want to do that. and he
stopped. but | don't remember what happened directly after, except that he kept
touching me. The next thing | realized was that one of his friends in the room was
touching me instead of Jacob. and Jacob told me to go down on his friend. § asked
them to stop, however. all of this had a reaily jong delayed effect because | was
under the influence. | remember that his friend did stop touching me when | asked
him to. but then | blacked out, and when | came back into consciousness. Jacob
was having sex with me in the living room with his friends watching. When |
realized what was happening. | told him again that !| wanted to stop. He asked why.
and | said that | didn't want to do that in front of everyone. He did stop. but
replied, “well. that’s what we've already been doing", and turned extremely cold.
Eventually. he brought me into his room. but | felt like | was being punished.

Later. when | wasn't intoxicated. Jacob again tried to persuade me to have sex
with his group of friends. It was then an easy no, but it felt like | fost my value to
him once | wouldn't give him or his followers what they wanted.

What is most terrifying about this situation is how systematic all of this felt. | very
clearly understood that | was not the only woman that this happened to. In fact. it
felt like this was quite common. No one in that situation seemed to be surprised
about any of these events. chillingly. not even my discomfort.

This cannot continue.

He cannot be a leader in this community, the first name that many people think of.
an inspiration to those new entering the field, and also someone who uses his
power and influence to sexually prey on individuals who think he is trusted.

It is critical that our community is safe for women. and for any individual who is
passionate about protecting privacy and anonymity.

 

I'm most angry that Jacob has not only done this to me, but other women as well. |
have been told that other women are afraid to come forward, as they are worried
that Jacob will use his power and influence to ruin their lives. | also share these
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 11 of 21

fears, However. | hape others will also speak out.

| am grateful to the people who have fought to do the right thing once they
learned of Jacob's actions. | have seen how many people in this community are
incredibly noble and compassionate. The Tor Project in particular should be
recognized for how they have handled this respectfully and honorably.

It is these people. not people like Jacob, that should be the leaders of our
community.
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 12 of 21

FOREST

 

Jake and I had been friends and coworkers for years. Looking back on it. !’m not
sure why. From the very first Tor developer meeting | had attended. he
repetitively propositioned my partner and | for sex. He even went so far as to. on
the very first meeting on the first morning. in front of all the other developers —
whom ! had not yet met — tell me that he was okay with my partner and I fucking
in the same bed as him while he watched. causing both of my partner and | to feel
completely humiliated that our private sex life was being discussed in front of
colleagues we had hoped to build a good start towards friendly. professional
relationships.

While travelling, the first time he came to the city | lived in. | invited him to stay at
my house. As politely as | could. | explained, “You can have the floor. and f'll take
my bed, or the other way around, If you're comfortable with it. we can share my

bed. as friends. Meaning no physical contact." We both slept in my bed.

That turned out (mostly) fine. (Except. of course. being propositioned again. this
time for a threesome with Jake and one of my roommates.) in fact, Jake and |
proceeded to share beds in a friendly manner over the years, and nothing bad ever
happened.

Once Jake had moved to Germany, i came to visit friends there for a while. and
one night | stayed at Jake's place. Again. we shared a bed. as friends. There weren't
even any discussion or attempts beforehand to convince me to do anything sexual

with him. It was freezing cold. and | went to bed with several layers of street
clothes on.

Sometime around 5 o'clock in the morning. | woke up very confused and startled
because my pants were unzipped and Jake's arm was wrapped around me, his
hands in my underwear and he was rubbing my clit and rimming the edges of my
vagina. | tried to shove him off me and wake him up. He's physically much bigger
than me, so the shoving didn't work as well as it should have, but nonetheless he
rolled over. a bit exageratedly. mumbling as if asteep.

In the morning, | confronted him about it. | was really confused. | didn't know if he
was actually asleep, but if he was, how did my clothes come undone? Assuming
that if | was super confrontational about it, he'd have some excuse like "Oh, but |
thought it was okay that time because you didn't explicitly give me the we're-just-
friends lecture before bed...” When confronting Jake about this. | said. "Dude,
what the fuck. You started fingering me last night.” It took a few seconds for there
to be a reaction on his face, and then he seemed confused, saying "Oh... what? |
don't remember that." | glared at him.

The really disconcerting thing for me was that. half an hour later, he said, “t
thought you were her.” Here, “her” was Jake's fancée. At the time, she didn't live
in Germany, and they hadn't seen each other in weeks. Jake's fiancée was also
gorgeous and super curvy, and | am basically a scrawny. little twig. “I'm not sure
how you could confuse us, even asleep" | said. He continued muttering some
excuses about having wet dreams about her. He seemed to suddenly and
extremely vividly remember whatever dream. Nowhere did he say, “| didn't put my
tiands in your panties." nor did he apologise.
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 13 of 21

DANIEL

 

Several years ago, | was dating someone in the Tor community and we desired to
keep this quiet to avoid stigma. Jake suspected us. and set about asking our
friends and my partner if we were dating. We denied it to him, again to avoid
stigma and because we wanted to keep our personal lives private. Despite that. |
was later directly asked if we “were fucking". in front of several others.

This boundary violation combined with public shaming is part of a larger pattern
of behavior. On numerous occasions, Jake also joked in front of others about other
aspects of my personal life that { wished to keep private. Despite repeated
requests from me to stop. the jokes continued. At one point. Jake made a joke ina
public venue during a speech. Video of this event is published on the internet.

In one instance, Jake deliberately created a situation where my partner was made
to feel safe - devices were removed from aroom. lights were turned off. warm
blankets were provided. My partner was made to feel that it was safe to confide in
him that we were in fact dating, and was led to divulge details about our
relationship and sex life to him.

With this information, we were repeatedly made to feel uncomfortable with
either insinuations in front of others or direct approaches for sex. On more than
one occasion. we had to decline requests for a threesome. within earshot of
others, despite Jake being well aware that we were neither interested, nor
wanted the others within earshot to become aware that the two of us were
dating.

Because of this behavior, Jake and | had a falling out for a long period of time.
Finally, years later, Jake made a tearful apology. promising to do better by me and
everyone else. To my great dismay. | saw what appeared to be the same behavior

targeted at another member of the Tor community just two months later. That
story was then quickly altered and confused, and he ciaimed that the incidents
were highly dependent on context. Nonetheless it struck me as the same exact
kind of public shaming that | had experienced repeatedly. | felt and still feel that
regardiess of the context. this type of shaming is extremely aiienating for folks to
witness. and makes them unwilling and uncomfortable to participate in meetings
with him.

| had really hoped that after the last incident that he would be on gocd behavior,
but once again | am left to conciude that this behavior has only relocated
elsewhere. It's as if he learns not to be abusive with people who happen to have
enough power/stature/influence to make bim stap, but then simply moves on to
the next target.
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 14 of 21

KIWI

 

Like many others | found out about Jacob after being inspired by his public
speeches on Internet privacy and against censorship. | joined the digital rights
community because of him, | looked up to Jacob.

Very quickly Jacob began to react aggressively to my building my own
professional contacts and publishing my work without going through him. As soon
as that started happening he reacted as if it were a threat and spent years
shaming me in public. manipulating me into embarrassing situations and
attempting to contro! what | was working on. He spent serious effort into burning
all the bridges | built for myself so that | was forced to go through him. Jacob
regularly made up lies about me and used personal information against me in
public without being provoked in any way... | can't count how many times Jacob
would start yelling at me in the middle of professional meetings.

Sexual abuse is not the anly form of abuse. Jacob's reactions had a huge impact on
my personal. professional and emotional development as someone starting out on
their own.

A lot of the anxiety ! still feel today can be attributed to the years of torture Jacob
forced me through just while | was trying to do my job.

| was never strong enough to fight someone with so much social power as Jacob...
| was just starting out. | hope Jacob is not allowed to ruin other lives. Thank you
Tor Project and people who have come out for making the right choice.
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 15 of 21

WEST

 

At a hacker event, Jake kissed me on the mouth in public in front of others without
invitation or any indication of consent. | am personally very wary of communicable
disease, especially cold sores and herpes (which { have taken great care to avoid). |
expressed my concern, and others present voiced their disapproval of the surprise
advance. especially given my concerns about disease. | do not recall being told
even after the fact that there was no risk of contagion.

SC f
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 16 of 21

PHOENIX

 

| was in Berlin running a three-day workshop on whistleblowing platforms in
summer 2014. Jake essentially crashed the workshop on the middie of the second
day. anc! | was told by my colleagues to let him interrupt the schedule for “story
time with Jake” as he pleased. He had some good things to say, and everyone else
seemed to know him well enough to tolerate him with a wink. | knew the least
about him. so | hung back.

The 16 cr so of us went out to dinner that night, and | ended up seated next to
Jake and across from my client. It was the most uncomfortable meal of my
professional life. 1 thought | was doing a good job being "cool” with ai! these people
| wanted to impress while not giving him firm answers and minimal
encouragement.

1) Jake propositioned me, before appetizers, casually in front of everyone. and
when | told him | was married he smoothly extended the invite to my husband.

2) Jake brought up Julian Assange in a weird party trick way. He asked what I'd say
if | got to talk to him. and then proceeded to pull his phone out of its faraday pouch
and dial. | stopped him. feeling like the poor guy had enough to deal with. and he
said “oh. he’s used to me putting him on the phone with drunk girls | want to sleep
with." | was visibly shocked and stopped drinking at that point.

3) During the main course, he used me to tell a joke. He picked up my spoon, a
chunk of meat off my plane. said “it's the terrorists flying into the World Trade
Center” and made airplane noises/motions with it until |! opened my mouth and let
him feed me. Then he said “but you still eat it up”. | was horrified. This was in front
of people ! wanted to work with, and they all laughed.

After the last one, | went to the bathroom, had a firm talk with myself. stopped
eating. went back until the first group of people were ready to leave. | think the
worst part was afterwards. telling my friends back home. and al! my male friends
who work in technology were jealous that | had a personal story with their hero,
even if it was disgusting. But then one of them tipped me off to this investigation.
so who knows.

4
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 17 of 21

NICK

 

Editorial note from the Jacob Appelbaum’s Victims Collective

Fo! reasons appertaining to victims’ fears of retaliation. further abuse. and humiliation).
the JAVC has decided that anonymity is the default and that editorial changes to
submissions may be made in cases where certain details of a report submitted to us are
identifying. In cases where we cannot anonymize a report, we will attempt to contact
the submitter for revision.

tn the case of Nick Far’s report, a very similar (i.e. no majo: substantial changes, only
minor edits) has been cross-posted on Mediurn. In fight of this. it is not possible for us to
anonymize the teport. so here it is, in full, as it was sent to us:

 

Hi. |'m Nick Farr, (@nickf4rr)

tused to be a pretty effective organizer and worker with various things at Hacker
Events in Europe. but after a deliberate campaign of abuse orchestrated by Jake at
the 30c3.1 don't feel safe or welcome in that scene anymore, In fact. | physically
shut down every time | try to head out to one.

I'm both relieved to talk about it and ashamed that it tuok me this long.

Jake has targeted. abused and silenced many close friends of mine. Whether it's
ripping off research, rape or just harassing symeone into submission. somehow we
all felt powerless to do anything about it. He's the perfect bully. Every criticism of
him is met with suspicion. every accusation is some government-conspiracy-
takedown. Huge kudos to whomever set up this site, and my apologies for not
trying something like this sooner. There isn't a single victim who could count on
community support.,.until now.

Those that tried to stand up to him were destroyed, one even took his own life.
But that's nat my story totell, inthe scene of people Jake has targeted. my story is
fairly henign.

My first CCC congress was the 23c3 in Berlin. Having been invited on account of
my work in the US, being there renewed my faith in the scene. Only a few months
lates. I'd be dragging 40 Americans from DEFCON to CCC Camp in 2007. Jake was
on that trip (at a huge discount. paid for by someone <lse) and pretty much every
person on that trip can tell you what an epic asshole he was.

At that time, Jake couldn't overshaciow the awesomeness of the Camp and the
burgeoning Hackerspace scene | wanted to get started in the US. Over the years
of doing that. | enjoyed coming back to Europe to help organize whatever needed
organizing. It was 4 way of recharging. taking in the amazing energy at those
events in Germany and the Netherlands. One of the many things | used to help out
with were Lightning Talks. From the 27¢3 onward. ! coordinated and emceed
these sessions where anyone could speak pretty much about whatever they
wanted in 5 minutes or less. The format that | developed over the years is basically
what they use today. If you could follow basic directions. | did whatever | could to
get vou on stage.

Part of this open poticy meant dealing with folks who may not be entirely stable.

Often. these folks would end up not following basic directions and they'd fall off

the schedule for that reason. Generally. they accepted that and trusted | was not
trying to silence them, | was just being fair.

One person following this pattern submitted an LT proposal alleging that Jake was
a US Intetligence Operative. | LOLed. After a few rounds of e-mail pestering,
encrypted e-mails and a few texts, they insisted on being put on the schedule. t did
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 18 of 21

30 to apoease. AS Wes My strategy et the time. weth every intention ct pulling them
otf efter toey inevitably failed tc follow divections. You cats go look at the Wiki
nuesronies for any LT i organized io snow this was whet) often did with dubious

presentations, Orgariczing the LT». answerag e-mails, cneching slides and
replying conf; ming with each presente tomb nearly 3 hours far every hour of LT

anda lot of tat wort Dappened witte was srillin MYC weeks before rhe event |

 

often went ta bed well afte: 2 AM the nishts leaching up te ory filet out co Luce

and |ywranted ro be done with tis rool and gercame steep.

Thre seatday | weke un te ane aii trom Jake followed bye mails from very
Popertant pceple inthe COC chastisieg me for wehae | had done ta lake s
reputation Jake demanded all the e-mails and records } nad received trom tors
nerson 4 demand yehich lpefused since (ey had been sent to me Encrypted in
copfidence, Jake aiso Nad the CCC edit the 2003 wiki datsbase to eipninate any
trace of the offending tath

because the fast thing anyone neeas 1s te be targeted by Jake | pursed everything
[is person and sent and refused to nend ove: anything on privacy srounds. |more
or less consider ed the matte aver

Bat really. ( thougit. why would Jake be so detensive about some sandom Ll that
MEI Nave Obserwise gone compictely unnoticed? lf bweré 4 govern neni
operative hell-beotan dest: aying the elobal hacker community, what would ! do
diffe: ently fom what Jane is all eady doing?

Once | arrived at ibe $002, not more ther 19 micwites went by before Jake hiniself
comes anc accasts me. earning there will be severe consequences urtess | hand
Over everytning cus person sence. (told din that Ino longer nad the records be
Sought. but taat singly wesret good enough, Without varneg. seve: al tunes a day
Jake or one of his proses vroutd find me and say the seme thing. Each tine. a6

  

 

matter who lyves with or bow long isey bard known me, } was mede out te be re
one causing drama’ bringing down whetevel group / happened to be around.

Eyory ght. |Cacse back Loiny mote! loons & Typeveitten nele op ry pilloye
g Y Yy ¥
tating, Dont make us use extreme measures. Hand it all over”

Ntued toreech out to people | thought | could trust | tried to tell them whet wes
soieg on. i toed showing Giem tloki Joke very calmly when he approached tiat he
needed te stan batassing se. Lye yore told me lo just cive hin what be wanted
te diziogne withhinito finda solution andto stopcreating drama’

You cant dialogue with a sociopath Whats worse «6 wer poopie you conser
your trusted friends take the socionaty s side,

Attivat pot. [was “ather well kiows, Lhad a pretty aco deel of sacial capital
thousanus af Twitter followers from Eurone. and the corfidence that peaple knew
ime and trustedne. But se ofthat matrered. Jake was arocketar leouldet
COnR MLE with. whase fallavers went

uravelcome inthe very place | felt most at nome in the entire world

eat lengths ta make me feel wosafe and

 

Can va imagine nove his rane victins feel) Vicuims with ro social standing ar eves

worse who looked up te him as @ heru?

By the fsstmebt of the 30c3. afte one last ciel effort Wo eet Jake and his cromies
effi back wot rebuffed if got to be too csuch Tpaysically could ot teke it
aaymore handed inmy badaes and phone andiefl with oe Pntencon of re iu oins.
It yeas only with 2forofsugpert from Jtriends one of whom was ancather: victin of
nis atyuse toat lwas able to fulhll ny cornmitment to show up for the last dey or
rie LT

Atter breaking my back the following Auztst my dactors had cleared me te travel

  

Pies nationally by te tine the SicS wes cooing eround When it came time ta
Atiually hare our THe tesistics. my borly snut dovwen. While there was a let
poysically weong wit me the darters (ld me chat wat alled ne was very likely
vtress elated. f bad long since repressed wry this was happening coethedd it up te
my pain medication. fally acwteing other Than what | bad expe ie need an account
of fake. But in reteospect itenakes alot af sense why tl phycically coum) bring

erent ws De oe toe mf thay carmen be cuainne coacber eer ime Bown area
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 19 of 21

PMY ICM WU BU. WHS NIC OUTS UF IS SUP prUT LE CHyUy oY ONY FCRUB IGE UE Tiny WwUEN
was the hundreds of postcards | received from well-wishers at the 3ic3, cards |
still cherish today.

(had alt intentions of going to the 2015 Camp, as well. But | couldn't. | tweeted
about 4 “diagnosis to avoid ‘creating drama‘ but the truth of the matter was by
that point. the damage was done. Jake destroyed those events for me. and | didn't
even realize it until | started writing out this story. Ironically. | feel safe writing this
only after seeing others courageously come forward with their stories of how Jake
raped them.

Some of you are going to (and already have) started poking holes in my story,
calling these blatant accusations, calling me a coward and a fraud and 2 litany of
other things. Fine. have at it. | left your scene along time ago and I'm in a country
where there’s not a lot that Jake's cronies can da to me. The only thing cowardly
about this story is that | toak this long in telling it, Come at me all you want. don’t

believe me if you want. After ail. the only thing Jake took from me was a
community | loved. cherished and poured my soul inta.

Whatever you do. den’t cast doubt on Jake's victims of sexual abuse. It’s one thing
to be raped. that’s enough to destroy someone's life. It's quite another thing to
speak up after being raped by your hero and lose your job. your friends.
everything you've worked for and your trust in humanity to boot. Imagine what
that must be like. You call then cowards for using pseudonyms. but every time you
defend Jake at their expense. it’s fike being raped all over again.
Even after ali this. | still have my doubts that it will have any impact. Bill Cosby's
rapist tendencies were an open secret for how many years? It was such an open
secret that it took a comedian to send people to Google to find out about it before
enougi victims came forward to make the allegations credible and yet Cosby still
walks around a free man.
Wii! Jake go on raping people like Bill Cosby dic for decades? Will he go on
destroying tives?

At this point, that's up to you.
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 20 of 21

ALICE

This is a placeholder.

 
Case 4:19-cv-01751-DMR Document 26-1 Filed 07/29/19 Page 21 of 21

BRIAR

This is a placeholder.

Pa

'
